Citation Nr: 1710746	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  11-18 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to June 7, 2011 and in excess of 30 percent thereafter for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. Carter, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from April 1969 to April 1971.  His awards and decorations include the Combat Infantryman Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In a November 2012 VA rating decision, the RO assigned the service-connected PTSD a 30 percent disability rating effective from June 7, 2011.  Since the 10 and 30 percent disability ratings are not the maximum ratings available prior to June 7, 2011 or thereafter, the issue has been returned to the Board and listed on the title page accordingly.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In March 2013, the Veteran and his wife testified at a video conference hearing before the undersigned.

In April 2014, the Board remanded the case for additional evidentiary development.  
The case has been returned to the Board for further appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Pursuant to the April 2014 remand, the AOJ was requested, in part, to obtain all records of treatment of the Veteran at the Vet Center in Birmingham, Alabama from February 2009 to the present.  As of this date, there is no indication of record that an attempt has been made to obtain these identified potentially relevant outstanding records.  "[A] remand by ... the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain (a) all records of treatment of the Veteran at the VA Vet Center in Birmingham, Alabama from February 2009 to the present, and (b) any outstanding VA treatment records for PTSD from the VAMC in Birmingham, Alabama since February 2016.  All development efforts with respect to this directive should be associated with the claims file.

2.  If, and only if, additional records are received regarding the Veteran's PTSD, the AOJ should obtain a supplemental medical opinion from the May 2014 VA Disability Benefits Questionnaire (DBQ) examiner (or a suitable substitute).  If additional examination of the Veteran is deemed warranted by the examiner in order to render the requested opinion, such examination should be scheduled.

The examiner should provide accurate fully descriptive assessments of all psychiatric symptoms, taking into consideration the lay testimony presented by the Veteran at the March 2013 hearing as well as the written statements submitted in support of his claim.  The examiner should also (a) address the Veteran's level of occupational and social functional impairment in accordance with VA rating criteria and (b) provide a Global Assessment of Functioning (GAF) score.

3.  When the development has been completed, the case should be readjudicated by the AOJ.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


